FILED
                           NOT FOR PUBLICATION
                                                                             FEB 25 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMANY SIMMONDS,                                  No.   18-56536

              Plaintiff-Appellant,               D.C. No.
                                                 8:18-cv-01280-JVS-JDE
 v.

WELLS FARGO BANK, N.A.; DOES, 1-                 ORDER*
100, inclusive,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted February 6, 2020**
                              Pasadena, California

Before: BOGGS,*** IKUTA, and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Amany Simmonds appeals the district court’s order denying her motion to

remand and granting Wells Fargo’s motion to dismiss. We dismiss Simmonds’s

appeal as moot.

      Simmonds’s complaint claims only that Wells Fargo violated state laws in

recording a “Substitution of Trustee” and a “Notice of Default and Election to Sell

under a Deed of Trust” against the real property at issue in this appeal, and requests

that these recorded documents be voided, canceled and set aside. Because the

property was sold on November 29, 2018, the cancellation of the recorded

documents would have no effect. Moreover, Simmonds has waived any claim for

damages by asserting in her opening brief on appeal that she is seeking only

injunctive relief. Accordingly, Simmonds’s appeal is moot. See Chafin v. Chafin,

568 U.S. 165, 172 (2013). We decline Simmonds’s request to issue an advisory

opinion regarding whether the recorded notices met state requirements. See Shell

Offshore Inc. v. Greenpeace, Inc., 815 F.3d 623, 628 (9th Cir. 2016).

      The copy of this order shall constitute the mandate of this Court.1

      DISMISSED.




      1
          Each party shall bear its own costs.
                                            2